DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are directed to a nucleic acid dimer comprising a first nucleic acid molecule “having complementarity” of any amount (i.e. a single nucleotide) to “at least a portion” of any size or location on the target (i.e. a single nucleotide)  of any target molecule; and a second nucleic acid molecule “having complementarity” of any amount (i.e. a single nucleotide) to the first nucleic acid molecule and wherein the first and second nucleic acid molecules “at least partially form a duplex” (i.e. a single nucleotide).  Additionally, neither of the nucleic acid molecules have a length limitation. 
The claim language is extremely broad and the specification does not adequately describe the structure required for the function.  The claims read upon an enormous possible genus of compounds that have minimal specificity to any specific target (i.e. a single nucleotide) and are not specific to any target or location on any specific target.
Oligomers with any level of specificity to any region of any target would not have the structure required for an inhibitory function.   For example, Lubeck et al. (Nucleic Acids Research, Vol. 31, No. 15, 2003, 4417-4424) teach that antisense oligomers targeting some regions of ICAM-1 were not active because they were not directed against a site meeting the criteria of being favorable (pages 4420-4421 and Figure 2B).
Additionally, Vazquez-Anderson et al. (Nucleic Acids Research, Vol. 45, No. 9, 2017, 5523-5538) teach that rational efforts to design asRNA have traditionally been aided by algorithms that predict RNA–RNA interactions. These approaches are numerous and stem from simple and fast surveying methods such as GUUGLe and BLAST that score potential target regions within an RNA of interest using the sole 
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being dimers with very broad structural limitations that have the function of modulating the expression of any target nucleic acid.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with 
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for dimers within the instant enormous genus that are inhibitory of a target or treat a disease.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed. 
Additionally, the claims do not specify the relationship between the first and second nucleic acid molecule other than having any level of complementarity.  Different configurations of molecules are possible that are not consistent with those in the instant drawings, for example.  The claims read upon any circular nucleic acid having a single nucleotide hybridization with any single-stranded oligomer.
	One would not be able to readily envision which dimers of the instantly recited genus would in fact function as claimed without further knowledge of the structure required for the intended function.  Therefore, one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.
	With regards to claims 12-18, the specification does not adequately describe the requirement for the genus of diseases to be “associated” in any manner to a target molecule.  One would not be able to readily recognize which targets meet the limitation of having any association with a disease without further description of the structure required for the function.

s 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivery of the dimer sequences disclosed in the specification and a result of target inhibition, does not reasonably provide enablement for a method of administering any dimer of the instantly recited broad genus with a predictable outcome of modulation of any target or treatment of any disease with any association to any target.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to methods of delivering a nucleic acid dimer comprising a first nucleic acid molecule “having complementarity” of any amount (i.e. a single nucleotide) to “at least a portion” of any size or location on the target (i.e. a single 
The claim language is extremely broad and the specification does not adequately describe the structure required for the function.  The claims read upon an enormous possible genus of compounds that have minimal specificity to any specific target (i.e. a single nucleotide) and are not specific to any target or location on any specific target.
Oligomers with any level of specificity to any region of any target would not have the structure required for an inhibitory function.   For example, Lubeck et al. (Nucleic Acids Research, Vol. 31, No. 15, 2003, 4417-4424) teach that antisense oligomers targeting some regions of ICAM-1 were not active because they were not directed against a site meeting the criteria of being favorable (pages 4420-4421 and Figure 2B).
Additionally, Vazquez-Anderson et al. (Nucleic Acids Research, Vol. 45, No. 9, 2017, 5523-5538) teach that rational efforts to design asRNA have traditionally been aided by algorithms that predict RNA–RNA interactions. These approaches are numerous and stem from simple and fast surveying methods such as GUUGLe and BLAST that score potential target regions within an RNA of interest using the sole criterion of complementarity. These approaches have been followed by several methods that display varying degrees of accuracy and sophistication: from (i) those neglecting intramolecular structure to (ii) those considering only one interaction site and intramolecular structure or even to (iii) those highly computationally complex tools that 
Therefore, the claims encompass delivery of an enormous genus of compounds that would not necessarily have the structure to predictably result in modulation of any specific target.  With regards to treatment, the specification does not draw an adequate nexus between delivery of any dimer that meets the instant broad limitations and a predictable outcome of treating any disease that has any possible association with the target.  
Even with regards to the species within the instant broad genus that are specific to a target, certainly any target having any association with a disease would not necessarily mean that the disease would be treated upon inhibition of that target alone.
The specification teaches nucleic acid dimers that have sequences that are fully complementary to a specific target, PLK1 (Tables 1, 2, 3).  The specification discloses 
However, even with regards to these 3 targets, the specification is not enabling for the treatment of any disease with any association to any of the 3 targets.  The specification does not demonstrate any disease state that is dependent upon expression of any of these genes alone.
As outlined above, it is well known that there is a high level of unpredictability in the nucleic acid delivery art for therapeutic in vivo applications.  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of administering any dimer within the instant enormous possible genus of dimers and a predictable outcome of treating any disease with any association to any target; or of modulating the expression of any target encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any dimer of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful modulation of target expression or treatment of any disease with any association to the target.  To practice the claimed invention, one of skill in the art would have to de novo determine; the stability of the dimer molecule in vivo, delivery of the dimer molecule to the whole organism, specificity to the target tissue in vivo, dosage and toxicity in vivo, and entry of the molecule into the cell in vivo and the effective action therein.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (Bioorganic & Medicinal Chemistry, 1998, 6, 1025-1032).


Yamakawa et al. teach a 45 mer RNA to be a target (first nucleic acid) and a 40 mer circular dumbbell RNA/DNA chimeric oligonucleotide (CDRDON) (2nd nucleic acid).  The 1st nucleic acid has a sequence complementary to a portion of the 2nd nucleic acid (Figure 1).  The 1st nucleic acid of Yamakawa et al. meets the instant limitation of having complementarity to at least a portion of a target by containing nucleotides.  For example, the c in the 45 mer is complementary to a g in any target that contains any g.  The 5’ and 3’ ends can be considered overhangs that form a nick.
Yamakawa et al. teach (abstract) that they have designed a new class of oligonucleotides, `dumbbell RNA/DNA chimeric phosphodiester oligonucleotides', consisting of a sense RNA sequence and its complementary antisense DNA sequence, with two hairpin loop structures. The reaction of the Nicked (NDRDON) and Circular (CDRNON) dumbbell DNA/RNA chimeric oligonucleotides with RNase H gave the corresponding antisense phosphodiester oligodeoxynucleotide together with the sense RNA cleavage products. The liberated antisense phosphodiester oligodeoxynucleotide was bound to the target 45 mer RNA, which gave 45 mer RNA cleavage products by treatment with RNase H. The circular dumbbell RNA/DNA chimeric oligonucleotide showed more nuclease resistance than the linear antisense phosphodiester oligodeoxynucleotide (anti-ODN) and the nicked dumbbell RNA/DNA chimeric oligodeoxynucleotide. The circularization, achieved by joining the 30 and the 50 ends of RNA/DNA chimeric oligonucleotides containing two hairpin loop structures, increases the oligonucleotide uptake into cells, as compared with the nicked dumbbell RNA/DNA chimeric oligonucleotide and the linear antisense phosphodiester 
Yamakawa et al. teaches incorporation into a composition with sodium phosphate buffer for incubation in fetal bovine serum (page 1027).  Yamakawa et al. teaches target inhibition.  Given the benefits taught by Yamakawa et al. of incorporating an antisense sequence into the circular dumbbell configuration, it would have been obvious to incorporate a sequence that is known to result in a treatment effect and to deliver the oligomer to treat a disease.  It is noted that the art is considered to be as enabled as the instant claims.  This portion of the rejection is directed to incorporation of antisense oligomers that have shown a treatment effect, which is not commensurate in scope with the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY H BOWMAN/Primary Examiner, Art Unit 1635